EXHIBIT 10.2

Sun Healthcare Group, Inc.

Registration Rights Agreement

February 13, 2004

TO EACH OF THE PURCHASERS
NAMED ON THE SIGNATURE PAGES HEREOF

Ladies and Gentlemen:

Sun Healthcare Group, Inc., a Delaware corporation (the "Company"), proposes to
issue and sell to the Purchasers (as defined herein) upon the terms set forth in
the Subscription Agreement (as defined herein) (i) shares (the "Shares") of its
common stock, par value $0.01 per share (the "Common Stock"), and (ii) warrants
to purchase shares of Common Stock (the "Warrants"). As an inducement to the
Purchasers to enter into the Subscription Agreement and in satisfaction of a
condition to the obligations of the Purchasers thereunder, the Company agrees
with each Purchaser for the benefit of holders (as defined herein) from time to
time of the Registrable Securities (as defined herein) as follows:

Definitions
.
 a. Capitalized terms used herein without definition shall have the meanings
    ascribed thereto in the Subscription Agreement. As used in this Agreement,
    the following defined terms shall have the following meanings:

"Affiliate" of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms "controlling" and "controlled" have meanings correlative to the foregoing.

"Business Day" means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by law or executive order to close.

"Closing Date" has the meaning in the Subscription Agreement.

"Closing Price" as of any date means the closing price of one share of Common
Stock as reported by the Nasdaq National Market (or, if not then listed on the
Nasdaq National Market, then on the Nasdaq SmallCap Market or the OTCBB, as
applicable) on such date.

1

--------------------------------------------------------------------------------

"Commission" means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

"Common Stock" means the Company's common stock, par value $0.01 per share.

"Delay Conditions" means (i) the Company is in possession of material non-public
information the disclosure of which would have a material adverse effect on the
business, operations, prospects, condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole or (ii) the Board of Directors of
the Company determines in good faith that as a result of the occurrence or
existence of any pending corporate development with respect to the Company, a
failure by the Company to cause (A) the Shelf Registration Statement ceasing to
be effective, or (B) a Prospectus thereunder ceasing to be usable, as the case
may be, would have a material adverse effect on the business, operations,
prospects, condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole. The Delay Conditions shall not include any
material non-public information or corporate development known to the Company as
of the date hereof. The Delay Conditions shall be deemed to no longer exist if
(x) in the case of clause (i) above, the Board of Directors of the Company
determines in good faith that the disclosure of such material information would
not be prejudicial to or contrary to the interest of the Company and (y) in the
case of clause (ii) above, the Board of Directors of the Company determines in
good faith that such delay or cessation is no longer appropriate.

"Effectiveness Period" has the meaning assigned thereto in Section 2(b)(i)
hereof.

"Effective Time" means the date on which the Commission declares the Shelf
Registration Statement effective or on which the Shelf Registration Statement
otherwise becomes effective.

"Effectiveness Deadline Date" means the 90th day following the Closing Date;
provided, that, if the Commission reviews and has written comments to the filed
Shelf Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Deadline Date
shall be the 120th day following the Closing Date.

"Electing Holder" has the meaning assigned thereto in Section 3(a)(ii) hereof.

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.

"Filing Deadline Date" means the 45th day immediately following the Closing
Date.

"holder" means, when used with respect to any Security, the record holder of
such Security.

2

--------------------------------------------------------------------------------

"Managing Underwriters" means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

"NASD Rules" means the Rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

"Notice and Questionnaire" means a Notice of Registration Statement and Selling
Securityholder Questionnaire, substantially in the form of Exhibit A attached
hereto, relating to the Securities.

"person" means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

"Prospectus" means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act)
included in the Shelf Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Shelf Registration Statement and by
all other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

"Purchasers" means the Purchasers named on the signature pages of the
Subscription Agreement.

"Registrable Securities" means all or any portion of the Securities; provided,
however, that a security ceases to be a Registrable Security when it is no
longer a Restricted Security.

"Restricted Security" means any Security except any such Security that (i) the
resale of which has been registered pursuant to an effective registration
statement under the Securities Act and sold in a manner contemplated by the
Shelf Registration Statement, (ii) has been transferred in compliance with Rule
144 under the Securities Act (or any successor provision thereto) such that
after such transfer the transferred securities are no longer "restricted
securities" as such term is defined under Rule 144, or is transferable pursuant
to paragraph (k) of Rule 144 (or any successor provision thereto) or (iii) has
otherwise been transferred and a new Security not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company.

"Rules and Regulations" means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

3

--------------------------------------------------------------------------------

"Securities Act" means the United States Securities Act of 1933, as amended.

"Security" shall mean a Share or a Warrant Share, as applicable.

"Shelf Registration" means a registration effected pursuant to Section 2 hereof.

"Shelf Registration Statement" means a "shelf" registration statement filed
under the Securities Act providing for the registration of the resale of, on a
continuous or delayed basis by the holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

"Subscription Agreement" means the Subscription Agreement, dated as of the date
hereof, between the Company and the Purchasers.

"underwriter" means any underwriter of Registrable Securities in connection with
an offering thereof under a Shelf Registration Statement.

"Warrant Shares" means the Common Stock issuable upon exercise of the Warrants.
 

Shelf Registration
. 


 
 a. The Company shall, (1) use its reasonable best efforts to file with the
    Commission a Shelf Registration Statement covering to the offer and sale of
    the Registrable Securities by or on behalf of the Electing Security Holders
    on or prior to the Filing Deadline Date and (2) use its reasonable best
    efforts to cause such Shelf Registration Statement to be declared effective
    under the Securities Act on or prior to the Effectiveness Deadline Date;
    provided, however, that no holder shall be entitled to be named as a selling
    securityholder in the Shelf Registration Statement or to use the Prospectus
    for resales of Registrable Securities unless such holder is an Electing
    Holder. The Shelf Registration Statement shall be on Form S-3 (except if the
    Company is not then eligible to register for resale the Registrable
    Securities on Form S-3, in which case such registration shall be on another
    appropriate form for such purpose) and shall contain (except if otherwise
    required pursuant to written comments received from the Commission upon a
    review of such Shelf Registration Statement) the "Plan of Distribution"
    attached hereto as Annex A.

    If (x) such Shelf Registration Statement covering the Registrable Securities
    is not filed with the Commission on or prior to the Filing Deadline Date,
    (y) such Shelf Registration Statement covering the Registrable Securities is
    not declared effective by the Commission on or prior to the Effectiveness
    Deadline Date or (z) after the Effective Time, without regard for the reason
    thereunder or efforts therefor, such Shelf Registration Statement ceases for
    any reason to be effective or any Prospectus thereunder ceases to be usable
    with respect to any Registrable Securities to which it is required to cover
    at any time prior to the expiration of its Effectiveness Period for more
    than an aggregate of 30 trading days (which need not be consecutive and
    provided that if the Shelf Registration Statement is filed on a Form S-1
    Registration Statement, such 30 day period
     

    4

    --------------------------------------------------------------------------------

    
    shall be extended one day for each day the Shelf Registration Statement is
    ineffective due solely to the requirement that a post-effective amendment of
    the Shelf Registration Statement which has been filed has not become
    effective)), then, notwithstanding any other provision in this Agreement and
    without regard to Delay Conditions, the Company will make pro rata payments
    to each Purchaser, as liquidated damages and not as a penalty, in an amount
    per 30-day period equal to 1.0% (or pro rata portion thereof if the period
    is less than 30 days) of the aggregate amount paid by such Purchaser on the
    Closing Date to the Company for the Shares and Warrants (i) in the case of
    clause (x), for the period from the Filing Deadline Date to the date on
    which such Shelf Registration Statement is filed, (ii) in the case of clause
    (y), for the period from the Effectiveness Deadline Date to the date on
    which such Shelf Registration Statement becomes effective and (iii) in the
    case of clause (z), for any period in excess of such 30 (or longer
    applicable period) trading days in which such Shelf Registration Statement
    ceases to be effective or any Prospectus thereunder ceases to be usable with
    respect to any Registrable Securities. No such payments shall be payable in
    respect of any Securities that are not Registrable Securities. Such payments
    shall be made to each Purchaser in cash not later than three Business Days
    following the end of each 30-day period. Such payments shall constitute the
    holders' exclusive remedy for such events; provided, however, that the
    holders shall retain the right to pursue any equitable remedies available to
    them with respect to such events.
     

 b. The Company shall use its reasonable best efforts to keep the Shelf
    Registration Statement continuously effective in order to permit the
    Prospectus to be usable by holders for resales of Registrable Securities
    until the earlier of (A) the sale under the Shelf Registration Statement of
    all the Registrable Securities registered thereunder and (B) all of the
    Securities ceasing to be Restricted Securities (such period being referred
    to herein as the "Effectiveness Period").
     
 c. Promptly following the date on which the Company becomes eligible to use a
    registration statement on Form S-3 to register the Registrable Securities
    for resale, but in no event more than ten (10) trading days after such date,
    the Company shall file a registration statement on Form S-3 covering the
    Registrable Securities (or a post-effective amendment on Form S-3 to the
    Shelf Registration Statement on Form S-1) and shall use reasonable best
    efforts to cause such registration statement to be declared effective as
    soon as practicable thereafter.
     

Registration Procedures
. In connection with the Shelf Registration Statement, the following provisions
shall apply:


 
 a. The Company shall mail the Notice and Questionnaire to the holders of
    Registrable Securities. No holder shall be entitled to be named as a selling
    securityholder in the Shelf Registration Statement as of the Effective Time,
    and no holder shall be entitled to use the Prospectus for resales of
    Registrable Securities at any time unless such holder has returned a
    completed and signed Notice and Questionnaire to the Company by the deadline
    for response set forth therein; provided, however, holders of Registrable
    Securities shall have at least 10 calendar days from the date on which the
    Notice and Questionnaire is first mailed to such holders to return a
    completed and signed Notice and Questionnaire to the Company. The term
    "Electing Holder" shall mean any holder of Registrable Securities that has
    returned a completed and signed Notice and Questionnaire to the Company in
    accordance with Section 3(a) hereof.
     
    
    5
    
    --------------------------------------------------------------------------------
    
     

 b. The Company shall furnish to each Electing Holder, and the Managing
    Underwriters, if any, no fewer than five Business Days prior to the initial
    filing of the Shelf Registration Statement, a copy of such Shelf
    Registration Statement, and shall furnish to such holders, and the Managing
    Underwriters, if any, no fewer than two Business Days prior to the filing of
    any amendment or supplement to the Prospectus, a copy of such amendment or
    supplement and shall reflect in each such document when so filed with the
    Commission such comments as such holders reasonably may propose; provided,
    however, that the Company shall make the final decision as to the form and
    content of each such document and provided further that the Company may omit
    from the copy of the Shelf Registration Statement provided to each Electing
    Holder information which the Company believes would constitute material and
    non-public information. If any such Shelf Registration Statement refers to
    any Electing Holder by name or otherwise as the holder of any securities of
    the Company, then such Electing Holder shall have the right to require (i)
    the insertion therein of language, in form and substance reasonably
    satisfactory to such Electing Holder, to the effect that the holding by such
    Electing Holder of such securities is not to be construed as a
    recommendation by such Electing Holder of the investment quality of the
    Company's securities covered thereby and that such holding does not imply
    that such Electing Holder will assist in meeting any future financial
    requirements of the Company or (ii) in the event that such reference to such
    Electing Holder by name or otherwise is not required by the Securities Act
    or any similar Federal statute then in force, the deletion of the reference
    to such Electing Holder in any amendment or supplement to the Registration
    Statement filed or prepared subsequent to the time that such reference
    ceases to be required.
     
 c. From the date hereof until the end of the Effectiveness Period, the Company
    shall (subject to paragraph (j) below) promptly take such action as may be
    necessary so that (i) each of the Shelf Registration Statement and any
    amendment thereto and the Prospectus and any amendment or supplement thereto
    (and each report or other document incorporated by reference therein in each
    case) complies in all material respects with the Securities Act and the
    Exchange Act and the respective rules and regulations thereunder, (ii) each
    of the Shelf Registration Statement and any amendment thereto does not, when
    it becomes effective, contain an untrue statement of a material fact or omit
    to state a material fact required to be stated therein or necessary to make
    the statements therein, in light of the circumstances under which they were
    made, not misleading and (iii) each of the Prospectus and any amendment or
    supplement to the Prospectus does not at any time during the Effectiveness
    Period include an untrue statement of a material fact or omit to state a
    material fact necessary in order to make the statements therein, in the
    light of the circumstances under which they were made, not misleading.
     
 d. The Company shall promptly (but in any event no later than one Business Day
    after such occurrence) advise each Electing Holder, and shall confirm such
    advice in writing if so requested by any such holder (which notice shall to
    the extent deemed appropriate by the Company, be accompanied by an
    instruction to suspend the use of the Prospectus until the requisite changes
    have been made):
    
    
     

    6

    --------------------------------------------------------------------------------

     i.   when the Shelf Registration Statement and any amendment thereto has
          been filed with the Commission and when the Shelf Registration
          Statement or any post-effective amendment thereto has become
          effective;
           
     ii.  when the Commission notifies the Company whether there will be a
          "review" of such Shelf Registration Statement and whenever the
          Commission comments in writing on such Shelf Registration Statement
          the Company shall provide true and complete copies of all comments and
          written responses that pertain to holders as Selling Stockholders or
          the Plan of Distribution, but not information which the Company
          believes would constitute material non-public information;
           
     iii. of the issuance by the Commission or any other federal or state
          governmental authority of any stop order suspending the effectiveness
          of the Shelf Registration Statement or the initiation of any
          proceedings for such purpose;
           
     iv.  of the receipt by the Company of any notification with respect to the
          suspension of the qualification of the securities included in the
          Shelf Registration Statement for sale in any jurisdiction or the
          initiation of any proceeding for such purpose; and
           
     v.   if changes in the Shelf Registration Statement or the Prospectus are
          required in order that the Shelf Registration Statement and Prospectus
          do not contain an untrue statement of a material fact and do not omit
          to state a material fact required to be stated therein or necessary to
          make the statements therein (in the case of the Prospectus, in light
          of the circumstances under which they were made) not misleading.
           

 e. The Company shall use its reasonable best efforts to prevent the issuance,
    and if issued to obtain the withdrawal, of any order suspending the
    effectiveness of the Shelf Registration Statement at the earliest possible
    time.
     
 f. The Company shall furnish to each requesting Electing Holder, without
    charge, at least one copy of the Shelf Registration Statement and all
    post-effective amendments thereto, including financial statements and
    schedules, and, if such holder so requests in writing, all reports, other
    documents and exhibits that are filed with or incorporated by reference in
    the Shelf Registration Statement.
     
 g. The Company shall, during the Effectiveness Period, deliver to each Electing
    Holder, without charge, as many copies of the Prospectus (including each
    preliminary Prospectus) and any amendment or supplement thereto as such
    Electing Holder may reasonably request; and the Company consents (except
    during the continuance of any event described in Section 3(d)(iv) above) to
    the use of the Prospectus and any amendment or supplement thereto by each of
    the Electing Holders in connection with the offering and sale of the
    Registrable Securities covered by the Prospectus and any amendment or
    supplement thereto during the Effectiveness Period.
     
    
    7
    
    --------------------------------------------------------------------------------

 h. Prior to any offering of Registrable Securities pursuant to the Shelf
    Registration Statement, the Company shall use its reasonable best efforts to
    either (I) cause such securities to be included for listing on the Nasdaq
    National Market or (II) (a) register or qualify the registration or
    qualification of such Registrable Securities for offer and sale under the
    securities or "blue sky" laws of such jurisdictions within the United States
    as any Electing Holder may reasonably request, (b) keep such registrations
    or qualifications in effect and comply with such laws so as to permit the
    continuance of offers and sales in such jurisdictions for so long as may be
    necessary to enable any Electing Holder or underwriter, if any, to complete
    its distribution of Registrable Securities pursuant to the Shelf
    Registration Statement, and (c) take any and all other actions necessary or
    advisable to enable the disposition in such jurisdictions of such
    Registrable Securities; provided, however, that in no event shall the
    Company be obligated to (A) qualify as a foreign corporation or as a dealer
    in securities in any jurisdiction where it would not otherwise be required
    to so qualify but for this Section 3(h) or (B) file any general consent to
    service of process in any jurisdiction where it is not as of the date hereof
    so subject.
     
 i. The Company shall cooperate with the Electing Holders to facilitate the
    timely preparation and delivery of certificates representing Registrable
    Securities to be sold pursuant to the Shelf Registration Statement, which
    certificates shall not bear any restrictive legends and shall meet the
    requirements of any securities exchange on which the Company's Common Stock
    is then listed and which certificates shall be in such permitted
    denominations and registered in such names as Electing Holders may request
    in connection with the sale of Registrable Securities pursuant to the Shelf
    Registration Statement.
     
 j. Upon the occurrence of any fact or event contemplated by paragraph 3(d)(iv)
    above, the Company shall (subject to the next sentence) promptly prepare a
    post-effective amendment or supplement to the Shelf Registration Statement
    or the Prospectus, or any document incorporated therein by reference, or
    file any other required document so that, as thereafter delivered to
    purchasers of the Registrable Securities included therein, the Prospectus
    will not include an untrue statement of a material fact or omit to state any
    material fact necessary to make the statements therein, in the light of the
    circumstances under which they were made, not misleading. If the Company
    notifies the Electing Holders in accordance with clauses (i) through (iv) of
    paragraph 3(d) above to suspend the use of the Prospectus until the
    requisite changes to the Prospectus have been made, then each Electing
    Holder shall suspend the use of the Prospectus until (i) such Electing
    Holder has received copies of the supplemented or amended Prospectus
    contemplated by the preceding sentence or (ii) such Electing Holder is
    advised in writing by the Company that the use of the Prospectus may be
    resumed and has received copies of any additional or supplemental filings
    that are incorporated by reference in the Prospectus. Notwithstanding the
    foregoing, but subject to Section 6 hereof, the Company may suspend the use
    of the Prospectus and shall not be required to amend or supplement the Shelf
    Registration Statement, any related Prospectus or any document incorporated
    by reference, for a period not to exceed an aggregate of 30 trading days if
    and so long as the Delay Conditions exist.
    
    8
    
    --------------------------------------------------------------------------------

 k. The Company shall comply with all applicable Rules and Regulations, and to
    make generally available to its securityholders as soon as practicable, but
    in any event not later than eighteen months after (i) the effective date (as
    defined in Rule 158(c) under the Securities Act) of the Shelf Registration
    Statement, (ii) the effective date of each post-effective amendment to the
    Shelf Registration Statement, and (iii) the date of each filing by the
    Company with the Commission of an Annual Report on Form 10-K that is
    incorporated by reference in the Shelf Registration Statement, an earnings
    statement of the Company and its subsidiaries complying with Section 11(a)
    of the Securities Act and the Rules and Regulations of the Commission
    thereunder (including, at the option of the Company, Rule 158).
     
 l. In the event of an underwritten offering conducted pursuant to Section 6
    hereof, the Company shall (subject to paragraph 3(j) above), if requested,
    promptly include or incorporate in a Prospectus supplement or post-effective
    amendment to the Shelf Registration Statement such information as the
    Managing Underwriters reasonably agree should be included therein and to
    which the Company does not reasonably object and shall (subject to paragraph
    3(j) above) make all required filings of such Prospectus supplement or
    post-effective amendment as soon as practicable after it is notified of the
    matters to be included or incorporated in such Prospectus supplement or
    post-effective amendment.
     
 m. The Company shall enter into such customary agreements (including an
    underwriting agreement in customary form in the event of an underwritten
    offering conducted pursuant to Section 6 hereof) and take all other
    appropriate action in order to expedite and facilitate the registration and
    disposition of the Registrable Securities, and in connection therewith, if
    an underwriting agreement is entered into, cause the same to contain
    indemnification provisions and procedures substantially identical to those
    set forth in Section 5 hereof with respect to all parties to be indemnified
    pursuant to Section 5 hereof; provided, however, the Company shall not be
    required to facilitate an underwritten offering pursuant to the Shelf
    Registration Statement by any holders unless the offering relates to at
    least 25% of the Securities sold pursuant to the Subscription Agreement.
     
 n. The Company shall:
    
    
     
     i.   (A) make reasonably available for inspection by requesting Electing
          Holders, any underwriter participating in any disposition pursuant to
          the Shelf Registration Statement, one accountant and any other agent
          retained by such holders or any such underwriter all relevant
          financial and other records, pertinent corporate documents and
          properties of the Company and its subsidiaries and (B) cause the
          Company's officers, directors and employees to supply all information
          reasonably requested by such holders or any such underwriter,
          attorney, accountant or agent in connection with the Shelf
          Registration Statement, in each case, as is customary for similar due
          diligence examinations; provided, however, that all records,
          information and documents that are designated in writing by the
          Company, in good faith, as confidential shall be kept confidential by
          such holders and any such underwriter, attorney, accountant or agent,
          unless such disclosure is made in connection with a court proceeding
          or required by law, or such records, information or documents become
          available to the public generally or through a third party without an
          accompanying obligation of confidentiality; and provided, further
          that, if the foregoing inspection and information gathering would
          otherwise disrupt the Company's conduct of its business, such
          inspection and information gathering shall, to the greatest extent
          possible, be coordinated on behalf of the requesting Electing Holders
          and the other parties entitled thereto by one counsel designated by
          and on behalf of Electing Holders and other parties;
           
          
          9
          
          --------------------------------------------------------------------------------
          
           
    
     ii.  in connection with any underwritten offering conducted pursuant to
          Section 6 hereof, make such representations and warranties to the
          Electing Holders participating in such underwritten offering and to
          the Managing Underwriters, in form, substance and scope as are
          customarily made by the Company to underwriters in comparable
          underwritten offerings of equity securities;
           
     iii. in connection with any underwritten offering conducted pursuant to
          Section 6 hereof, obtain opinions of counsel to the Company (which
          counsel and opinions (in form, scope and substance) shall be
          reasonably satisfactory to the Managing Underwriters) addressed to
          each requesting Electing Holder, covering such matters as are
          customarily covered in opinions requested in comparable underwritten
          offerings of equity securities (it being agreed that the matters to be
          covered shall include, without limitation, as of the date of the
          opinion and as of the Effective Time or the date of the most recent
          post-effective amendment thereto, as the case may be, comment of such
          counsel as to the absence, to such counsel's knowledge, from the Shelf
          Registration Statement and the Prospectus, including the documents
          incorporated by reference therein, of an untrue statement of a
          material fact or the omission of a material fact required to be stated
          therein or necessary to make the statements therein (in the case of
          the Prospectus, in light of the circumstances under which they were
          made) not misleading);
           
     iv.  in connection with any underwritten offering conducted pursuant to
          Section 6 hereof, obtain "cold comfort" letters and updates thereof
          from the independent public accountants of the Company (and, if
          necessary, from the independent public accountants of any subsidiary
          of the Company or of any business acquired by the Company for which
          financial statements and financial data are, or are required to be,
          included in the Shelf Registration Statement), addressed to each
          requesting Electing Holder (if such Electing Holder has provided such
          letter, representations or documentation, if any, required for such
          cold comfort letter to be so addressed) and the underwriters, in
          customary form and covering matters of the type customarily covered in
          "cold comfort" letters in connection with comparable underwritten
          offerings;
           
     v.   in connection with any underwritten offering conducted pursuant to
          Section 6 hereof, deliver such documents and certificates as may be
          reasonably requested by any Electing Holders and the Managing
          Underwriters, if any, including without limitation certificates to
          evidence compliance with Section 3(j) hereof and with any conditions
          contained in the underwriting agreement or other agreements entered
          into by the Company in connection therewith.
           
          
          10
          
          --------------------------------------------------------------------------------

 o. The Company will use its reasonable best efforts to cause the Common Stock
    to be listed on the Nasdaq National Market or other stock exchange or
    trading system, if any, on which the Common Stock primarily trades on or
    prior to the Effective Time.
     
 p. Subject to this Agreement, the Company shall use its reasonable best efforts
    to take all other steps necessary to effect the registration, offering and
    sale of the Registrable Securities covered by the Shelf Registration
    Statement contemplated hereby.
     

Registration Expenses
. All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by it whether or not any Shelf
Registration Statement is filed or becomes effective and whether or not any
securities are issued or sold pursuant to any Shelf Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include (i) all
registration and filing fees with respect to filings required to be made with
the National Association of Securities Dealers, Inc., (ii) fees and expenses
incurred for compliance with securities or Blue Sky laws up to $25,000 for all
holders of Registrable Securities, (iii) printing expenses (including without
limitation expenses of printing certificates for Registrable Securities and of
printing Prospectuses if the printing of Prospectuses is in the opinion of the
Managing Underwriters, if any, appropriate to consummate the offering), (iv)
fees and disbursements of counsel for the Company, (v) fees and disbursements of
all independent certified public accountants referred to in Section 3(n)(iv)
hereof (including without limitation the expenses of any special audit and "cold
comfort" letters required by or incident to such performance), (vi) Securities
Act liability insurance, if the Company desires such insurance, and (vii) fees
and expenses of all other persons retained by the Company. In addition, the
Company shall pay its internal expenses (including without limitation all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, and the fees and expenses
incurred in connection with the listing of the Securities on the Nasdaq National
Market. Notwithstanding the foregoing or anything in this Agreement to the
contrary, each holder of the Registrable Securities being registered shall pay
all commissions and underwriting discounts and commissions with respect to any
Registrable Securities sold by it and the fees and disbursements of any counsel
or other advisors or experts retained by such holders (severally or jointly).

 Indemnification and Contribution
.


 
 a. Indemnification by the Company.
    
    
     
     i.  The Company shall indemnify and hold harmless each Electing Holder and
         each underwriter, selling agent or other securities professional, if
         any, which facilitates the disposition of Registrable Securities, and
         each of their respective officers and directors and each person who
         controls such Electing Holder, underwriter, selling agent or other
         securities professional within the meaning of Section 15 of the
         Securities Act or Section 20 of the Exchange Act (each such person
         being sometimes referred to as an "Indemnified Person") against any
         losses, claims, damages or liabilities, joint or several, to which such
         Indemnified Person may become subject under the Securities Act or
         otherwise, insofar as such losses, claims, damages or liabilities (or
         actions in respect thereof) arise out of or are based upon an untrue
         statement or alleged untrue statement of a material fact contained in
         any Shelf Registration Statement or any Prospectus contained therein or
         furnished by the Company to any Indemnified Person, or any amendment or
         supplement thereto, or arise out of or are based upon the omission or
         alleged omission to state therein a material fact required to be stated
         therein or necessary to make the statements therein, in light of the
         circumstances in which they were made, not misleading, and
         
         11
         
         --------------------------------------------------------------------------------
    
     ii. the Company hereby agrees to reimburse such Indemnified Person for any
         legal or other expenses reasonably incurred by them in connection with
         investigating or defending any such action or claim as such expenses
         are incurred; provided, however, that the Company shall not be liable
         to any such Indemnified Person in any such case under Section 5(a)(i)
         above or this Section 5(a)(ii) to the extent that any such loss, claim,
         damage or liability arises out of or is based upon an untrue statement
         or alleged untrue statement or omission or alleged omission made in
         such Shelf Registration Statement or Prospectus, or amendment or
         supplement thereto, in reliance upon and in conformity with written
         information relating to such Indemnified Person furnished to the
         Company by or on behalf of such Indemnified Person expressly for use
         therein; provided, further, however, that the foregoing indemnity
         agreement with respect to any Prospectus shall not inure to the benefit
         of any Indemnified Person who failed to deliver a final Prospectus or
         an amendment or supplement thereto (provided by the Company to the
         several Indemnified Persons in the requisite quantity and on a timely
         basis to permit proper delivery on or prior to the relevant transaction
         date) to the person asserting any losses, claims, damages and
         liabilities and judgments caused by any untrue statement or alleged
         untrue statement of a material fact contained in any Prospectus, or
         caused by any omission or alleged omission to state therein a material
         fact required to be stated therein or necessary to make the statements
         therein, in light of the circumstances under which they were made, not
         misleading, if such material misstatement or omission or alleged
         material misstatement or omission was cured in the final Prospectus or
         an amendment or supplement thereto.
          

    Indemnification by the Holders
    . Each Electing Holder agrees, as a consequence of the inclusion of any of
    such holder's Registrable Securities in any Shelf Registration Statement,
    severally and not jointly, to (i) indemnify and hold harmless the Company,
    its directors, officers who sign such Shelf Registration Statement and each
    person, if any, who controls the Company within the meaning of either
    Section 15 of the Securities Act or Section 20 of the

    12

    --------------------------------------------------------------------------------

    Exchange Act, against any losses, claims, damages or liabilities to which
    the Company or such other persons may become subject, under the Securities
    Act or otherwise, insofar as such losses, claims, damages or liabilities (or
    actions in respect thereof) arise out of or are based upon an untrue
    statement or alleged untrue statement of a material fact contained in such
    Shelf Registration Statement or Prospectus, or any amendment or supplement
    thereto, or arise out of or are based upon the omission or alleged omission
    to state therein a material fact required to be stated therein or necessary
    to make the statements therein not misleading, in each case to the extent,
    but only to the extent, that such untrue statement or alleged untrue
    statement or omission or alleged omission was made in reliance upon and in
    conformity with written information relating to such holder furnished to the
    Company by or on behalf of such holder expressly for use therein and (ii)
    reimburse the Company and its directors and officers who sign such Shelf
    Registration Statement for any legal or other expenses reasonably incurred
    by the Company and such directors and officers in connection with
    investigating or defending any such action or claim as such expenses are
    incurred.
     Notices of Claims, Etc. Promptly after receipt by an indemnified party
    under subsection (a) or (b) of this Section 5 of notice of the commencement
    of any action, such indemnified party shall, if a claim in respect thereof
    is to be made against an indemnifying party under this Section 5, notify
    such indemnifying party in writing of the commencement thereof; but the
    omission so to notify the indemnifying party shall not relieve it from any
    liability which it may have to any indemnified party under this Section 5
    unless the indemnifying party is materially prejudiced by the delay. In case
    any such action shall be brought against any indemnified party and it shall
    notify an indemnifying party of the commencement thereof, such indemnifying
    party shall be entitled to participate therein and, to the extent that it
    shall wish, jointly with any other indemnifying party similarly notified, to
    assume the defense thereof, with counsel satisfactory to such indemnified
    party (who shall not, except with the consent of the indemnified party, be
    counsel to the indemnifying party), and, after notice from the indemnifying
    party to such indemnified party of its election so to assume the defense
    thereof, such indemnifying party shall not be liable to such indemnified
    party under this Section 5 for any legal expenses of other counsel or any
    other expenses, in each case subsequently incurred by such indemnified
    party, in connection with the defense thereof other than reasonable costs of
    investigation. No indemnifying party shall, without the written consent of
    the indemnified party, which consent will not be unreasonably withheld,
    effect the settlement or compromise of, or consent to the entry of any
    judgment with respect to, any pending or threatened action or claim in
    respect of which indemnification or contribution may be sought hereunder
    (whether or not the indemnified party is an actual or potential party to
    such action or claim) unless such settlement, compromise or judgment (i)
    includes an unconditional release of the indemnified party from all
    liability arising out of such action or claim and (ii) does not include a
    statement as to, or an admission of, fault, culpability or a failure to act,
    by or on behalf of any indemnified party.
     Contribution. If the indemnification provided for in this Section 5 is
    unavailable to or insufficient to hold harmless an indemnified party under
    subsection (a) or (b) of this Section 5 in respect of any losses, claims,
    damages or liabilities (or actions in respect thereof) referred to therein,
    then each indemnifying party shall contribute to the amount paid or payable
    by such indemnified party as a result

    13

    --------------------------------------------------------------------------------

    of such losses, claims, damages or liabilities (or actions in respect
    thereof) in such proportion as is appropriate to reflect the relative fault
    of the indemnifying party and the indemnified party in connection with the
    statements or omissions which resulted in such losses, claims, damages or
    liabilities (or actions in respect thereof), as well as any other relevant
    equitable considerations. The relative fault of such indemnifying party and
    indemnified party shall be determined by reference to, among other things,
    whether the untrue or alleged untrue statement of a material fact or
    omission or alleged omission to state a material fact relates to information
    about such indemnifying party or indemnified party supplied by such
    indemnifying party or by such indemnified party, and the parties' relative
    intent, knowledge, access to information and opportunity to correct or
    prevent such statement or omission. The parties hereto agree that it would
    not be just and equitable if contribution pursuant to this Section 5(d) were
    determined by pro rata allocation (even if the Electing Holders or any
    underwriters, selling agents or other securities professionals or all of
    them were treated as one entity for such purpose) or by any other method of
    allocation which does not take account of the equitable considerations
    referred to in this Section 5(d). The amount paid or payable by an
    indemnified party as a result of the losses, claims, damages or liabilities
    (or actions in respect thereof) referred to above shall be deemed to include
    any legal or other fees or expenses reasonably incurred by such indemnified
    party in connection with investigating or defending any such action or
    claim. No person guilty of fraudulent misrepresentation (within the meaning
    of Section 11(f) of the Securities Act) shall be entitled to contribution
    from any person who was not guilty of such fraudulent misrepresentation. The
    obligations of the Electing Holders and any underwriters, selling agents or
    other securities professionals in this Section 5(d) to contribute shall be
    several in proportion to the percentage of Registrable Securities registered
    or underwritten, as the case may be, by them and not joint.
      Notwithstanding any other provision of this Section 5, in no event will
    any Electing Holder be required to undertake any liability or obligation
    under this Section 5 for an aggregate amount in excess of the dollar amount
    of the proceeds (after deducting any fees, discounts and commissions
    applicable thereto) received by such holder from the sale of such holder's
    Registrable Securities giving rise to such liability or obligation (net of
    all expenses paid by such holder in connection with any claim relating to
    this Section 5 and the amount of any damages such holder has otherwise been
    required to pay by reason of such untrue or alleged untrue statement or
    omission or alleged omission).
      The obligations of the Company under this Section 5 shall be in addition
    to any liability that the Company may otherwise have to any Indemnified
    Person and the obligations of any Indemnified Person under this Section 5
    shall be in addition to any liability that such Indemnified Person may
    otherwise have to the Company. The remedies provided in this Section 5 are
    not exclusive and shall not limit any rights or remedies that may otherwise
    be available to an indemnified party at law or in equity.
     

Underwritten Offering
. Any holder of Registrable Securities who desires to do so may, with the
Company's prior written consent, which consent may be withheld by the Company in
its sole discretion, sell Registrable Securities (in whole or in part) in an
underwritten offering; provided, however, that each such offering must relate to
at least 50% of the Securities sold pursuant to the Subscription Agreement. In
any such underwritten offering, the investment banker or investment bankers and
manager or managers that will administer the offering will be selected by, and
the underwriting arrangements with respect thereto (including the size of the
offering) will be approved

14

--------------------------------------------------------------------------------

by, the holders of a majority of the Registrable Securities to be included in
such offering; provided, however, that such investment bankers and managers and
underwriting arrangements must be reasonably satisfactory to the Company. No
holder may participate in any underwritten offering contemplated hereby unless
(a) such holder agrees to sell such holder's Registrable Securities to be
included in the underwritten offering in accordance with any approved
underwriting arrangements, (b) such holder completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such approved
underwriting arrangements and (c) if such holder is not then an Electing Holder,
such holder returns a completed and signed Notice and Questionnaire to the
Company in accordance with Section 3(a) hereof within a reasonable amount of
time before such underwritten offering. The holders participating in any
underwritten offering shall be responsible for any underwriting discounts and
commissions and fees and, subject to Section 4 hereof, expenses of their own
counsel. The Company shall pay all expenses customarily borne by issuers,
including but not limited to filing fees, the fees and disbursements of its
counsel and independent public accountants and any printing expenses incurred in
connection with such underwritten offering. Notwithstanding the foregoing or the
provisions of Section 3(l) hereof, upon receipt of a request from the Managing
Underwriter or a representative of holders of a majority of the Registrable
Securities to be included in an underwritten offering to prepare and file an
amendment or supplement to the Shelf Registration Statement and Prospectus in
connection with an underwritten offering, the Company may delay the filing of
any such amendment or supplement for up to an aggregate of 30 trading days if
and so long as the Delay Conditions exist.
 Rule 144.

The Company agrees, for so long as any Registrable Securities remain outstanding
during any period in which the Company is subject to Section 13 of 15 (d) of the
Exchange Act, to make all filings required thereby in a timely manner in order
to permit resales of such Registrable Securities pursuant to Rule 144 of the
Securities Act.
 

Miscellaneous
.


 
Remedies
. The Company acknowledges and agrees that any failure by the Company to comply
with its obligations under this Agreement may result in material irreparable
injury to the Purchasers or the holders of Registrable Securities for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Purchasers or any holder of Registrable Securities may obtain such relief as
may be required to specifically enforce the Company's obligations hereunder. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 Other Registration Rights
. The Company will not, on or after the date of this Agreement, enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof. Subject to its obligations under the
Existing Registration Rights Agreement, the Company shall not permit any
securities other than the Registrable Securities to be included in any Shelf
Registration Statement other than the shares of Common Stock that may be
issuable upon the conversion of certain deferred rent into Common Stock as
contemplated in the non-binding term sheet executed by and between the Company
and Omega Healthcare Investors, Inc and the warrants to purchase shares of
Common Stock to be issued to Roth Capital Partners, LLC in connection with the
transactions contemplated by the Subscription Agreements.

15

--------------------------------------------------------------------------------

Amendments and Waivers
. The provisions of this Agreement may not be amended, modified or supplemented,
and waivers or consents to or departures from the provisions hereof may not be
given unless (i) in the case of Section 2 hereof and this Section 8(c)(i), the
Company has obtained the written consent of holders of all outstanding
Registrable Securities and (ii) in the case of all other provisions hereof, the
Company has obtained the written consent of holders of a majority of the
Registrable Securities held by Electing Holders (excluding Registrable
Securities held by the Company or its Affiliates). Notwithstanding the
foregoing, a waiver or consent to departure from the provisions hereof that
relates exclusively to the rights of holders whose Registrable Securities are
being sold pursuant to a Shelf Registration Statement and that does not affect
directly or indirectly the rights of other holders of Registrable Securities may
be given by the holders of a majority of Registrable Securities being sold by
such holders pursuant to such Shelf Registration Statement.

 Notices
. All notices and other communications provided for or permitted hereunder shall
be given as provided in the Subscription Agreement.

 Parties in Interest
. The parties to this Agreement intend that all holders of Registrable
Securities shall be entitled to receive the benefits of this Agreement and that
any Electing Holder shall be bound by the terms and provisions of this Agreement
by reason of such election with respect to the Registrable Securities that are
included in a Shelf Registration Statement. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective successors and assigns of the parties hereto and
any holder from time to time of the Registrable Securities to the aforesaid
extent. In the event that any transferee of any holder of Registrable Securities
shall acquire Registrable Securities, in any manner, whether by gift, bequest,
purchase, operation of law or otherwise, such transferee shall, without any
further writing or action of any kind, be entitled to receive the benefits of
and, if an Electing Holder, be conclusively deemed to have agreed to be bound by
and to perform all of the terms and provisions of this Agreement to the
aforesaid extent.

 Counterparts
. This Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 Headings
. The headings in this agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning, construction or interpretation
hereof.

 

16

--------------------------------------------------------------------------------

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without giving effect to provisions relating to
conflicts of law to the extent the application of the laws of another
jurisdiction would be required thereby. If a Purchaser shall commence a
proceeding against the Company, or if the Company shall commence a proceeding
against a Purchaser, to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its attorney's fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 Severability
. In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

 Survival
. The respective indemnities, agreements, representations, warranties and other
provisions set forth in this Agreement or made pursuant hereto shall remain in
full force and effect, regardless of any investigation (or any statement as to
the results thereof) made by or on behalf of any Electing Holder, any director,
officer or partner of such holder, any agent or underwriter, any director,
officer or partner of such agent or underwriter, or any controlling person of
any of the foregoing, and shall survive the transfer and registration of the
Registrable Securities of such holder.

 Entire Agreement
. This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter hereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein, with respect to the registration rights
granted with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.

17

--------------------------------------------------------------------------------

     Please confirm by signing in the space provided below that the foregoing
correctly sets forth the agreement between the Company and you.

Very truly yours,

SUN HEALTHCARE GROUP, INC.

By: ____________________________
      Name:
      Title:

 

18

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE

Accepted and Agreed

                                                                       
Name (Print)
 

By:                                                                 
        Name:__________________________
        Title:___________________________


Date:                                                              

Address: ____________________________
                                                                      
               ___________________________

Telephone: __________________________

Facsimile:   __________________________

 

19

--------------------------------------------------------------------------------

Annex A

Plan of Distribution

     The Selling Stockholders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;
 

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 

an exchange distribution in accordance with the rules of the applicable
exchange;
 

privately negotiated transactions;
 

to cover short sales made after the date that this Registration Statement is
declared effective by the Securities and Exchange Commission;
 

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;
 

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;
 

a combination of any such methods of sale; and
 

any other method permitted pursuant to applicable law.

     The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

     Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

20

--------------------------------------------------------------------------------

     The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

     In connection with the sale of our common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial insti-tutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockhold-ers may also enter into option or other transactions with
broker-dealers or other financial insti-tutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as sup-plemented or amended to reflect such transaction).

     Upon the Company being notified in writing by a Selling Stockholder that
any material arrangement has been entered into with a broker-dealer for the sale
of Common Stock through a block trade, special offering, exchange distribution
or secondary distribution or a purchase by a broker or dealer, a supplement to
this prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledge intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.

     The Selling Stockholders also may transfer the shares of Common Stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus.

     The Selling Stockholders and any broker-dealers or agents that are involved
in selling the shares may be deemed to be "underwriters" within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers.

21

--------------------------------------------------------------------------------

     Each Selling Stockholder has represented and warranted to the Company that
it does not have any agreement or understanding, directly or indirectly, with
any person to distribute the Common Stock. The Company has advised each Selling
Stockholder that it may not use shares registered on this Registration Statement
to cover short sales of Common Stock prior to the date on which this
Registration Statement shall have been declared effective by the Securities and
Exchange Commission. If a Selling Stockholder use this prospectus for any sale
of the Common Stock, it will be subject to the prospectus delivery requirements
of the Securities Act. The Selling Stockholders will be responsible to comply
with the applicable provisions of the Securities Act and Securities Exchange Act
of 1934, as amended, and the rules and regulations thereunder promulgated,
including without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.

     The Selling Stockholders may only sell the Common Stock if such sales are
made in satisfaction of the requirements for exemption from registration or
qualification under the applicable laws of each applicable state. The Selling
Stockholders may not offer or sell the Common Stock in any state where the offer
or sale is not permitted. The Selling Stockholders will be responsible for
compliance with any applicable state laws governing the resale of the Common
Stock.

     The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

22

--------------------------------------------------------------------------------

EXHIBIT A

Sun Healthcare Group, Inc.

Notice of Registration Statement
and
Selling Securityholder Questionnaire

(Date)

     Reference is hereby made to the Registration Rights Agreement (the
"Registration Rights Agreement") between Sun Healthcare Group, Inc. (the
"Company") and the Purchasers named therein. Pursuant to the Registration Rights
Agreement, the Company [has filed/intends to file] with the United States
Securities and Exchange Commission (the "Commission") a registration statement
on Form S-_ (the "Shelf Registration Statement") for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the "Securities Act"),
of shares of the Company's common stock, par value $0.01 per share (the
"Securities"). A copy of the Registration Rights Agreement is attached hereto.
All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

     Each beneficial owner of Registrable Securities (as defined below) is
entitled to have the Registrable Securities beneficially owned by it included in
the Shelf Registration Statement. In order to have Registrable Securities
included in the Shelf Registration Statement, this Notice of Registration
Statement and Selling Securityholder Questionnaire ("Notice and Questionnaire")
must be completed, executed and delivered to the Company's counsel at the
address set forth herein for receipt on or before [Insert Deadline for
Response]. Beneficial owners of Registrable Securities who do not complete,
execute and return this Notice and Questionnaire by such date (i) will not be
named as selling securityholders in the Shelf Registration Statement and (ii)
may not use the Prospectus forming a part thereof for resales of Registrable
Securities.

     Certain legal consequences arise from being named as a selling
securityholder in the Shelf Registration Statement and related Prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Shelf Registration
Statement and related Prospectus.

     The term "Registrable Securities" is defined in the Registration Rights
Agreement to mean all or any portion of the Securities; provided, however, that
a security ceases to be a Registrable Security when it is no longer a Restricted
Security.

A-1

--------------------------------------------------------------------------------

     The term "Restricted Security" is defined in the Registration Rights
Agreement to mean any Security except any such Security that (i) the resale of
which has been registered pursuant to an effective registration statement under
the Securities Act and sold in a manner contemplated by the Shelf Registration
Statement, (ii) has been transferred in compliance with Rule 144 under the
Securities Act (or any successor provision thereto) or is transferable pursuant
to paragraph (k) of such Rule 144 (or any successor provision thereto), or (iii)
has otherwise been transferred and a new Security not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company.

ELECTION

     The undersigned holder (the "Selling Securityholder") of Registrable
Securities hereby elects to include in the Shelf Registration Statement the
Registrable Securities beneficially owned by it and the Registrable Securities
listed below in Item (3). The undersigned, by signing and returning this Notice
and Questionnaire, agrees to be bound with respect to such Registrable
Securities by the terms and conditions of this Notice and Questionnaire and the
Registration Rights Agreement, including without limitation Section 5 of the
Registration Rights Agreement as if the undersigned Selling Securityholder were
an original party thereto.

      The Selling Securityholder hereby provides the following information to
the Company and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

     Certain capitalized terms used in this Questionnaire are defined in
Appendix l attached hereto. Capitalized terms used in this Questionnaire but not
defined in Appendix 1 have the meanings given to them in the accompanying
letter.

(1)         (a) Full legal name of Selling Securityholder:

                  
_______________________________________________________________

                                        (i) Is such Selling Securityholder a:

[ ] Corporation [ ] General Partnership

[ ] Individual [ ] Limited Partnership

[ ] Other (please specify:____________________)

(ii) In what state is such Selling Securityholder organized or domiciled?

                                                            

            (b)    Full legal name of Registered Holder (if not the same as in
(a) above) of Registrable Securities listed in Item (4) below:

                _________________________________________________________

A-2

--------------------------------------------------------------------------------

(2) Address for Notices to Selling Securityholder:

____________________________
____________________________
____________________________

Telephone: ___________________
Fax: ________________________
Contact Person: _______________

(3) Beneficial Ownership of Securities by Another Entity or Individual:

        (a) Is another entity or individual the Beneficial Owner of any
Securities?

[ ] No (skip questions (b)-(e) below)

[ ] Yes (answer questions (b)-(e) below)

        (b) What is the full legal name of such Beneficial Owner?

_____________________________________________________

        (c) Is such Beneficial Owner a:

[ ] Corporation [ ] General Partnership

[ ] Individual [ ] Limited Partnership

[ ] Other (please specify:____________________)

        (d) In what state is such Beneficial Owner organized or domiciled?

__________________________________________________

        (e) Please provide the name, address and telephone number of a contact
person for such Beneficial Owner.

___________________________________________________
___________________________________________________
___________________________________________________
___________________________________________________

(4) Beneficial Ownership of Securities:

Except as set forth below in this Item (4), the undersigned is not a Beneficial
Owner of any Securities.

A-3

--------------------------------------------------------------------------------

        (a) Number of Registrable Securities (as defined in the Registration
Rights Agreement) Beneficially             Owned:   
            ___________________________________________ CUSIP No(s). of such
            Registrable Securities: _______________________________

        (b) Number of Securities other than Registrable Securities Beneficially
Owned:

            _______________________________________________________________

            CUSIP No(s). of such other Securities:

            ____________________________________

        (c) Number of Registrable Securities that the undersigned wishes to be
included in the Shelf Registration Statement:
            __________________________________ CUSIP No(s). of such Registrable
Securities to be included in the Shelf Registration Statement:               
            ___________________________________________________________

(5) Beneficial Ownership of Other Securities of the Company:

Except as set forth below in this Item (5), the undersigned Selling
Securityholder is not a Beneficial Owner of any shares of Common Stock or any
other securities of the Company, other than the Securities listed above in Item
(4).

State any exceptions here:

 

 

(6) Relationships with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
Affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other Material Relationship with the
Company (or its predecessors or Affiliates) during the past three years.

State any exceptions here:

 

 

(7)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):





       
                                                                                         

 

A-4

--------------------------------------------------------------------------------

(8)

Broker-Dealer Status:



        (a) Are you a broker-dealer?

                Yes      No 



        Note: If yes, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.

        (b) Are you an affiliate of a broker-dealer?

                Yes      No 



        (c) If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

                Yes      No 



        Note: If no, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.

     By signing below, the Selling Securityholder acknowledges that it
understands its obligation to comply, and agrees that it will comply, with the
provisions of the Exchange Act and the rules and regulations thereunder,
particularly Regulation M. The Selling Securityholder also acknowledges that it
understands that the answers to this Questionnaire are furnished for use in
connection with the Registration Statement and any amendments or supplements
thereto filed with the SEC pursuant to the Securities Act of 1933, as amended.

     In the event that the Selling Securityholder transfers all or any portion
of the Registrable Securities listed in Item (3) above after the date on which
such information is provided to the Company, the Selling Securityholder agrees
to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

     By signing below, the Selling Securityholder consents to the disclosure of
the information contained herein in its answers to Items (1) through (9) above
and the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

A-5

--------------------------------------------------------------------------------

     The Selling Securityholder acknowledges that material misstatements and
omissions of material facts in the Registration Statement and any amendments or
supplement thereto may give rise to civil and criminal liabilities to the
Company and to each officer and director of the Company signing the Registration
Statement and to other persons signing such document. As a result, in accordance
with the Selling Securityholder's obligation under Section 3(a) of the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder shall be made in accordance with the Registration
Rights Agreement as follows:

(i) to the Company:

Sun Healthcare Group, Inc.
18831 Von Karman
Irvine, CA 92612
Attention: General Counsel

(ii) with a copy to:

O'Melveny & Myers, LLP
114 Pacifica, Suite 100
Irvine, CA 92618-3318
Attention: Andor D. Terner, Esq.

     I confirm that, to the best of my knowledge and belief, the foregoing
statements (including without limitation the answers to this Questionnaire) are
correct.

     IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused
this Notice and Questionnaire to be executed and delivered either in person or
by its duly authorized agent.

Dated: __________________

_______________________________________
Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)

By:__________________________________

     Name:
     Title:

A-6

--------------------------------------------------------------------------------

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY'S COUNSEL AT:

O'Melveny & Myers, LLP
114 Pacifica, Suite 100
Irvine, CA 92618-3318
Attention: Andor D. Terner, Esq.

A-7

--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

For the purpose of this Questionnaire, the following definitions apply:

1. Affiliate. As used in Questions 1 - 7 and Question 9, a person is an
"Affiliate" of a person if such person controls, is controlled by, or is under
common control with, another person. Please assume that an "Affiliate" of the
Company includes without limitation, any 5% stockholder of the Company
(including any person who owns, controls, or holds or holds an option to
acquire, and has the power to vote, 5% or more of the Company's outstanding
voting securities). "Control" is the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting securities, by contract or
otherwise.

As used in Question 8 of this Questionnaire, an "affiliate" of an NASD member
has the following meaning:

(1) a company which controls, is controlled by or is under common control with a
member;

(2) the term affiliate is presumed to include, but is not limited to, the
following:

(a) a company will be presumed to control a member if the company beneficially
owns 10% or more of the outstanding voting securities of a member which is a
corporation, or beneficially owns a partnership interest in 10% or more of the
distributable profits or losses of a member which is a partnership;

(b) a member will be presumed to control a company if the member and persons
associated with the member beneficially own (i) 10% or more of the outstanding
subordinated debt of a company, (ii) 10% or more of the outstanding voting
securities of a company which is a corporation or (iii) a partnership interest
in 10% or more of the distributable profits or losses of a company which is a
partnership;

(c) a company will be presumed to be under common control with a member if:

(i) the same natural person or company controls both the member and company by
beneficially owning 10% or more of the outstanding voting securities of a member
or company which is a corporation, or by beneficially owning a partnership
interest in 10% or more of the distributable profits or losses of a member or
company which is a partnership; or

I-1

--------------------------------------------------------------------------------

(ii) a person having the power to direct or cause the direction of the
management or policies of the member or the company also has the power to direct
or cause the direction of the management or policies of the other entity in
question.

2. Beneficial Owner. A "Beneficial Owner" of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power and/or investment power
with respect to such security. Voting power includes "the power to vote, or to
direct the voting, of such security" and investment power includes "the power to
dispose, or to direct the disposition, of such security."

A person is also a Beneficial Owner of a security if he has the right to acquire
beneficial ownership of such security, at any time within sixty days, including
but not limited to, any right to acquire through: (a) the exercise of an option,
warrant or right, (b) the conversion of a convertible security, (c) the power to
revoke a trust, discretionary account or similar arrangement, or (d) the
automatic termination of a trust, discretionary account or similar arrangement;
provided, however, that if the acquisition of an option, warrant, right,
convertible security or power described in (a), (b) or (c) is for the purpose of
maintaining or obtaining control over the issuer of the security, the holder of
the option, warrant, right, convertible security or power shall, immediately
upon such acquisition and regardless of when it is exercisable, be deemed a
beneficial owner of the underlying securities.

The possession of the legal power to vote and/or direct the disposition of
securities, absent unusual circumstances, will be sufficient to confer
beneficial ownership. Such power may be held directly, or indirectly, through
one or more controlled entities.

3. Material Relationship. The term "material relationship" has not been defined
by the Securities and Exchange Commission (the "SEC"). The SEC, however, is
likely to construe as material any relationship which tends to impact arm's
length bargaining in dealings with a company, whether arising from a close
business connection, family relationship, a relationship of control or
otherwise. For example, you should conclude that you have such a relationship
with any organization of which you own, directly or indirectly, 10% more of the
outstanding voting stock, or in which you have some other substantial interest,
and with any person or organization with whom you have, or with whom any
relative (or any other person or organization as to which you have any of the
foregoing other relationships) has, a contractual relationship.

4. Member. Rule 0120 of the NASD's Rules of Fair Practice defines the term
"member" to mean any individual, partnership, corporation or other legal entity
admitted to membership in the NASD, and Article l of the NASD's By-Laws defines
the term "person associated with a member" to mean every sole proprietor,
partner, officer, director, or branch manager of any member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not such person is registered or exempt from
registration with the NASD.

I-2

--------------------------------------------------------------------------------



SUN HEALTHCARE GROUP, INC.

Registration Rights Agreement

List of Purchasers

 

Name of Stockholder

1.

Advantage Advisers Augusta Fund, L.L.C.

2.

Ahab Partners, L.P.

3.

Ardsley Offshore Fund, Ltd.

4.

Ardsley Partners Fund II, L.P.

5.

Ardsley Partners Institutional Fund, L.P.

6.

Atlas Equity I, Ltd.

7.

Blackmore Offshore Fund, Ltd.

8.

Blackmore Partners, LP

9.

Blackmore Wallace Partners, LP

10.

Bristol Investment Fund, Ltd.

11.

Cerberus Partners, L.P.

12.

Chad Cooper

13.

Crescent International Ltd.

14.

Crestview Capital Master, L.L.C.

15.

Dunlap Capital Partners, L.P.

16.

Geduld Capital Partners, LLC

17.

Heimdall Investments Ltd.

18.

Itros I, L.P.

19.

Itros II QP, L.P.

20.

Itros Offshore, Ltd.

21.

JMB Capital Partners, L.P.

22.

Langley Partners, L.P.

 

--------------------------------------------------------------------------------

23.

Mexana Ltd.

24.

North Sound Legacy Fund LLC

25.

North Sound Legacy Institutional Fund LLC

26.

North Sound Legacy International Ltd.

27.

Omicron Master Trust

28.

Portside Growth and Opportunity Fund

29.

Scottwood Fund Ltd.

30.

Scottwood Partners, LP

31.

SDS Capital Group SPC, Ltd.

32.

Spectra Capital Management, LLC

33.

Straus Partners LP

34.

Straus-Gept Partners LP

35.

Triage Capital Management B, L.P.

36.

Triage Capital Management, L.P.

37.

Triage Offshore Fund, Ltd.

38.

Valor Capital Management, LP

39.

WPG - Farber Fund, L.P.

40.

WPG - Farber Institutional Fund, L.P.

41.

WPG - Farber Overseas, L.P.

42.

WPG - Farber QP Fund, L.P.

43.

Fuller & Thaler Behavioral Finance Fund, Ltd.

 

--------------------------------------------------------------------------------

 

 